                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE

                                      NO. 3:19-CV-348-CHB


JASON COMPTON                                                                       PLAINTIFF

v.                                            ORDER

LOUISVILLE METROPOLITAN GOVERNMENT, et al.                                       DEFENDANTS


                                       * * * * * * *
       On Motion of Plaintiff, Jason Compton, to stay this civil action pending resolution of his

criminal action and this Court being fully advised;

       IT IS HEREBY ORDERED that this matter is stayed pending resolution of Plaintiff’s

criminal proceedings; and

       IT IS FURTHER ORDERED that Defendants shall not be required to file responsive

pleadings to the Amended Complaint until such time as the stay is lifted. The time for filing of

responsive pleadings shall begin to run from the date that the stay is lifted.
